                                                          JS-6



1
2
3
4
5
6
7
8
9
10                UNITED STATES DISTRICT COURT
11               CENTRAL DISTRICT OF CALIFORNIA
12 JEAN KRANTZ,                  Case No. 2:18-cv-08068 DSF (MAAx)
13
              Plaintiff,         ORDER GRANTING JOINT
14 vs.
                                 MOTION FOR DISMISSAL WITH
15                               PREJUDICE
   HARTFORD LIFE AND ACCIDENT
16 INSURANCE COMPANY
17
            Defendant,
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING JOINT MOTION FOR DISMISSAL WITH
     PREJUDICE
1        Pursuant to the parties’ joint motion, this matter is hereby dismissed with
2 prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party to bear its own
3 costs of suit and attorneys’ fees
4        IT IS SO ORDERED.
5    DATED: January 15, 2019
6
                                          Honorable Dale S. Fischer
7                                         UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
     ORDER GRANTING STIPULATION FOR DISMISSAL WITH PREJUDICE
